Citation Nr: 0335456	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right upper back and shoulder, muscle 
groups I and II, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right calf, muscle group XI, currently 
evaluated as 20 percent disabling.

3. Entitlement to an increased evaluation for residuals, 
shell fragment wound, right buttock, muscle group XVII, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, left leg, muscle group XI, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, neck, muscle group XXIII, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, hemopneumothorax with retained foreign 
body, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, lumbar area, currently evaluated as 10 
percent disabling.  

8.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, left popliteal area.  

9.  Entitlement to a compensable evaluation for a thoracotomy 
scar


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In October 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.


Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA and non-VA 
health care providers that have treated him for 
residuals of shell fragment wounds, to include all 
secondary orthopedic and respiratory disabilities, 
from November 1995 to the present.  Obtain records 
from each health care provider the appellant 
identifies.

2.  Obtain the veteran's medical records from the 
VA Medical Center in Clarksburg for any treatment 
for residuals of multiple shell fragment wounds, to 
include any secondary orthopedic or respiratory 
impairment, from March 2001 to the present.  
Request complete clinical records.
3.  Once all available medical records have been 
received, make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations:  
An orthopedic examination to determine the current 
status of the veteran's residuals of shell fragment 
wounds to the right upper back and shoulder, muscle 
groups I and II; right calf, muscle group XI; right 
buttock, muscle group XVII; left leg, muscle group 
XI; neck, muscle group XXIII; lumbar area; and the 
left popliteal area.  All ranges of motion in 
effected joints should be recorded.  
Pursuant to a Court order, opinions should be 
provided regarding whether it is at least as likely 
as not that any pain associated with any of the 
disabilities at issue results in any additional 
limitation of function, supported by adequate 
pathology, to include during flare-ups or with 
extended use.  It should be noted whether the 
clinical evidence is consistent with the severity 
of the pain and other symptoms reported by the 
veteran.  The examiner also should indicate whether 
any affected joint exhibits weakened movement, 
excess fatigability, or incoordination.  The 
examiner should address the status of all scars 
that are the result of the shell fragment wounds, 
including the thoracotomy scar, to include whether 
the scars are tender or painful by objective 
demonstration.  To the extent that is possible, the 
examiner should distinguish between any functional 
impairment due to the veteran's service-connected 
residuals of shell fragment wounds from impairment 
attributable to any nonservice-connected 
disabilities affecting the same anatomical regions 
that may be present.  Finally, the examiner should 
comment on what effect the veteran's service-
connected residuals of multiple shell fragment 
wounds have on his ability to work.  Send the 
claims folder to the examiner for review.  The 
examiner should indicate that the claims file was 
reviewed. 
A pulmonary examination to address the 
current status of the veteran's residuals 
of a hemopneumothorax.  The examination 
must include pulmonary function tests.  A 
report of that examination should include 
DLCO (SB) and FEV-1 findings expressed as 
a percentage of predicted values, and 
FEV-1/FVC findings, expressed as a 
percentage amount.  If any of the tests 
is no longer indicated or is unable to be 
performed, the examiner should so state.  
To the extent that is possible, the 
examiner should distinguish between any 
functional impairment due to the 
veteran's service-connected 
hemopneumothorax from impairment 
attributable to any other nonservice-
connected pulmonary disease that may be 
present.  Send the claims folder to the 
examiner for review.  The examiner should 
indicate that the claims file was 
reviewed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





